—Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered March 2, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
The court properly denied defendant’s motion for preclusion, made on the ground of lack of notice pursuant to CPL 710.30 (1) (a), of his statement to Emergency Medical Services (EMS) personnel in which he declined medical treatment. There is no evidence that the EMS workers acted as police agents (see, People v Esmail, 260 AD2d 396, lv denied 93 NY2d 970; see also, People v Batista, 277 AD2d 141). Moreover, the inquiry as to whether defendant needed medical aid was not interrogation.
We perceive no basis for reduction of sentence.
We have considered and rejected defendant’s remaining claims. Concur — Sullivan, P. J., Nardelli, Williams, Mazzarelli and Saxe, JJ.